NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1121-16T4

IN THE MATTER OF
OWNERSHIP OF 1969
CHEVROLET CORVETTE
____________________________

           Argued December 6, 2017 – Decided July 18, 2018

           Before Judges Fuentes, Koblitz and Manahan.

           On appeal from Superior Court of New Jersey,
           Law Division, Ocean County, Docket No. L-2110-
           16.

           Arthur J. Timins argued              the    cause    for
           appellant Richard Black.

           Respondents have not filed a brief.

PER CURIAM

     Sanford Roth filed a verified complaint seeking a judicial

declaration of ownership of a 1969 Chevy Corvette.             Roth exchanged

a 1980 Corvette with 104,262 miles for the 1969 Corvette with

51,304 miles.     The Bill of Sale executed by Raymond Biaza as the

seller and Roth as the buyer indicated that these vehicles had a

monetary value of $1000 for sales tax purposes.
   In this appeal, Richard Black argues the trial judge erred when

he found Biaza was the owner of the 1969 Corvette.     Black owned a

car body shop from 1977 until December 2014.       Biaza worked for

Black during this time period as a paint foreman.      Judge Robert

Brenner conducted a bench trial in which both Biaza and Black

testified.    Judge Brenner made the following factual findings

based on the testimony of these two witnesses.

       Black acquired title to the 1969 Chevy Corvette on June 25,

1991.   Although title to the car remained in Black's name, he gave

Biaza possession of the vehicle and allowed him to use it freely

during this twenty-five-year period because Biaza made clear that

he would quit his job as paint foreman if Black demanded the return

of the car. On two different occasions, Black and his son demanded

that Biaza return the car.     However, Biaza refused to return the

car and told Black that if he pressed the issue, he would quit his

job.     Black acquiesced to this arrangement because he valued

Biaza's skills as a painter.

       As framed by Judge Brenner, the dispositive legal question

is: when did Biaza acquire ownership of the 1969 Corvette by

adverse possession?    Stated differently, was Black barred from

claiming an ownership interest in the car at a point in time beyond

the six-year statute of limitations to commence an action for

replevin?    See N.J.S.A. 2A:14-1.    Relying on O'Keeffe v. Snyder,

                                  2                          A-1121-16T4
83 N.J. 478 (1980), Judge Brenner held that the focus of the

analysis is on Black's conduct as the title holder of the car.

The merit of Black's claim of ownership depended on what actions

he took to recover possession of the car from Biaza during these

twenty-five years.   In addressing this issue, Judge Brenner found:

               The testimony before this [c]ourt is
          clear and there is a consensus that Mr. Biaza
          had possession of this vehicle for 25 years
          and during that 25-year period[,] although Mr.
          Black apparently asked for [the vehicle] back
          several times Mr. Biaza told him, "No. I'll
          quit." And notwithstanding the fact Mr. Black
          never took any action to seek legal recovery
          of his vehicle specifically by filing a
          replevin action if he couldn't get . . . back
          possession of his vehicle . . . .

     "To establish title by adverse possession to chattels, the

rule of law has been that the possession must be hostile, actual,

visible, exclusive, and continuous."    O'Keeffe, 83 N.J. at 494.

With this legal principle in mind, Judge Brenner held:

               So it is my finding today that at the
          time that Mr. Biaza sold the vehicle to Mr.
          Roth[,] that he was the titled owner of that
          vehicle because Mr. Black failed to take any
          action   within   a   six-year   Statute   of
          Limitations during the time that [Black] knew
          or should have known that someone other than
          himself had the vehicle, and he knew the
          entire time, the 25 years.

     Our review of a trial judge's decision in the context of a

bench trial in which the judge also acted as the factfinder "is

limited to whether there is 'substantial, credible evidence to

                                 3                          A-1121-16T4
support the court's findings.'"           Zaman v. Felton, 219 N.J. 199,

215 (2014) (quoting In re Civil Commitment of J.M.B., 197 N.J.

563, 597 (2009)).    We are also bound to defer "to those findings

of the trial judge which are substantially influenced by [the

trial judge's] opportunity to hear and see the witnesses and have

the 'feel' of the case, which we do not enjoy upon appellate

review."     State ex rel. D.M., 451 N.J. Super. 415, 424 (App. Div.

2017) (quoting State ex rel. S.B., 333 N.J. Super. 236, 241 (App.

Div. 2000)).

     Judge    Brenner's   factual     findings       are   supported   by   the

testimonial    evidence   presented       by   the   parties.    Any   factual

inconsistencies in the witnesses' testimony are matters left to

Judge Brenner's discretion as the factfinder. Based on his factual

findings, Judge Brenner properly applied the Court's holding in

O'Keeffe to conclude Biaza had legal title of the 1969 Corvette

at the time he sold it to Roth.

     Affirmed.




                                      4                                A-1121-16T4